DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	This application contains claims directed to the following patentably distinct species:
Implant
Species A - embodied in Figure 4 (diffractive profile 400 includes a plurality of echelettes 408 that each have the same width in r-squared space. The step height of each echelette is also the same in the diffractive profile 400; the diffractive pattern accordingly may direct light to two focuses, forming a bifocal optic)
Species B - embodied in Figure 5 (diffractive profile 500 includes a plurality of repeating set of two different echelettes, with one configuration of echelette being marked in FIG. 5 as echelettes 508a, 508b, and another configuration of echelette being marked in FIG. 5 as echelette 510a, 510b; the width in r-squared space and the step height and step offset of each configuration of echelette (e.g., echelette 508a, 508b) is repeated upon the optic. The echelettes 508a, 508b for example have the same width in r-squared space as each other, and the echelettes 510a, 510b have the same width in r-squared space as each other; the diffractive pattern accordingly may direct light to three focuses, forming a trifocal optic)
Species C - embodied in Figure 6 (a trifocal diffractive pattern 600 is only positioned on a central zone of an optic, with a peripheral zone including a refractive surface 602; the 
Species D - embodied in Figure 7 (an optic that does not include echelettes that repeat having the same width in r-squared space; a diffractive profile 700 including a plurality of echelettes, each echelette of the diffractive profile 700 having a different width in r-squared space than any other echelette of the diffractive profile 700)
Species E - embodied in Figure 8 (diffractive profile 800 includes at least one set 804 of echelettes 806a-d. The echelettes 806a-d of the set 804 each have a different width in r-squared space than any other echelette of the set 804; at least one set 804 of echelettes 806a-d; the echelettes 806a-d of the set 804 each have a different width in r-squared space than any other echelette of the set 804)
Species F - embodied in Figure 10 (a diffractive profile 1000 is provided, with at least one echelette 1002a having a same width in r-squared as another echelette 1002b of the diffractive profile 1000, and at least one echelette 1002h of the diffractive profile 1000 having a different width in r-squared space than any other echelette of the diffractive profile 1000)
Species G - embodied in Figure 11 (an embodiment of a diffractive profile 1100 configured similarly as the profile shown in FIG. 7, yet with a central zone 1102 including a refractive surface; The refractive surface of the central zone 1102 is positioned radially inward of the diffractive profile 1100; the profile further includes a refractive surface positioned in a peripheral zone 1104. The central zone 1102 includes the diffractive profile 1100, which may be intermediate of the refractive surfaces of the central zone 1102 and the peripheral zone 1104; 
Species H - embodied in Figure 12 (a diffractive profile 1200 and a refractive profile 1202; the diffractive profile 1200 may be configured as an aperiodic profile; to receive benefits of correction of longitudinal chromatic aberration provided by an aperiodic diffractive profile, yet to have the echelettes of the diffractive profile direct light to the same distance foci, a refractive profile may be utilized to vary a distance focus of the echelettes of the diffractive profile)
3.	The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774